Title: To Benjamin Franklin from Gabriel-Claude Palteau de Veimerange, 6 September 1782
From: Palteau de Veimerange, Gabriel-Claude
To: Franklin, Benjamin


Monsieur,
Paris le 6. Septembre 1782
Vôtre Excellence a été informé qu’il a été embarqué à Brest, dans le courant des mois d’Avril et May derniers, sur les Navires L’Achille, Le Maurice et la Marie-Therèse, divers Effets et Marchandises pour le service des Etats unis de l’Amérique Septentrionnale, dont j’ai eû l’honneur de vous faire remettre les Etats détaillés. Ces Navires sont partis de Brest à la fin de mai; ils ont fait une relache à Rochefort d’où les Circonstances n’ont pas permis jusques à present qu’ils pûssent partir.
Je suis informé que le Capitaine L’Eguillon commandant le Navire La Marie-Thérèse, demande que l’on fasse décharger l’Entrepont de son Bâtiment y soupconnant de l’avarie. Vôtre Excellence sentira facilement que cette Opération ne peut se faire sans occasionner une dépense assés considérable, dont je n’ai pas crû devoir prendre sur moi de faire faire l’avance. Je ne puis au surplus que vous informer de l’Etat des choses, àfin de vous mettre en Etat de prendre le parti que vous jugerés le plus convenable.
J’ai l’honneur d’être avec une très respectueuse Considération, Monsieur, de Vôtre Excellence, Le très humble et très Obéissant Serviteur
Veimerange
M. Franklin, Ministre Plenipotre. des Etats unis. A Passy.
 
Notation: Veimerange 6. 7bre 1782
